One of the grounds urged upon the petition for rehearing is that we have failed to determine the question whether respondent was a creditor of the assignor and an obligee included in the bond. In the former opinion filed herein we determined that question in the affirmative. Appellant in its petition for rehearing did not ask for a reconsideration of the former decision as to this point, but expressly stated that it was content to be bound thereby. For this reason we did not reconsider the questions involved in the former decision upon this point, and that question is to be considered, for the purposes of this case, as decided in the affirmative.
The application for rehearing is denied.